From:            Abend, Monica
To:              Hudson, Crystal; Oyiborhoro, Oghene
Subject:         FW: Update from Medgar Evers College
Date:            Wednesday, May 8, 2019 12:16:36 PM




From: Alexis McLean <aMcLean@mec.cuny.edu>
Sent: Tuesday, May 07, 2019 6:22 PM
To: Abend, Monica <MAbend@council.nyc.gov>
Cc: Johnathon P. Hardaway <JHardaway@mec.cuny.edu>; Hudson, Crystal
<CHudson@council.nyc.gov>; Oyiborhoro, Oghene <OOyiborhoro@council.nyc.gov>;

Subject: RE: Update from Medgar Evers College

Dear Monica:

I hope all is well on your end. I wanted to provide you with an update. The student’s attorney has
requested an adjournment. A new hearing date has not been scheduled yet, but we are still working
diligently on our end, and will be sure to keep you apprised of any updates. In the interim, please let
me know if you have any questions.

Sincerely,
Alexis

Dr. Alexis J. McLean
Interim Dean of Student Affairs
Medgar Evers College of the City University of New York
1637 Bedford Avenue, Rm. 306
Brooklyn, NY 11225
P: 718.270.6046
E: AMcLean@mec.cuny.edu




From: Abend, Monica [mailto:MAbend@council.nyc.gov]
Sent: Sunday, May 5, 2019 2:46 PM
To: Alexis McLean <aMcLean@mec.cuny.edu>
Cc: Johnathon P. Hardaway <JHardaway@mec.cuny.edu>; Hudson, Crystal
<CHudson@council.nyc.gov>; Oyiborhoro, Oghene <OOyiborhoro@council.nyc.gov>;

Subject: Re: Update from Medgar Evers College

Dear Alexis,
Please share with your colleagues and senior leadership that the Majority Leader would like this
hearing to be to “closed” to the public, and she would appreciate only the essential participants to
be part of the hearing. At this time, the Majority Leader will not be attending the hearing but if
anything changes our office will be in touch as soon as possible.

Thank you for your support and due diligence throughout this process.

Very best,
Monica

Monica Abend
Chief of Staff to Majority Leader and Council Member Laurie A. Cumbo

On May 3, 2019, at 2:23 PM, Alexis McLean <aMcLean@mec.cuny.edu> wrote:

      Hello Monica,

      Once again, please convey my and Johnathon Hardaway’s (carbon copied on this
      email) apologies to Council Member Laurie Cumbo. We are both disappointed that
      this incident occurred at all and that a Medgar Evers College student was
      involved. As Dean of Student Affairs here at the College, I assure you that the
      actions of Sakia Fletcher are an aberration and in no way emblematic of the typical
      behavior of the College’s student body.

      I am sending you this email to update Council Member Cumbo on the progress the
      College has made in redressing what occurred during the NYC Community Board 9
      meeting on April 30, 2019.

      The Disciplinary Process

      The College has scheduled a disciplinary hearing for Friday, May 10, 2019 at 9:30
      AM in Room 307 at 1637 Bedford Avenue in Brooklyn. The student has the ability
      to request that the hearing be open to the public. The Chair of the disciplinary
      committee may decide to keep the hearing closed to the public.

      The College will provide documentary and witness testimony and witness
      affidavits evidencing Ms. Fletcher’s April 30th behavior. Please let me know if
      Council Member Cumbo would like to either provide a statement to be read at the
      hearing or testify in person.

      Here is a link to Article XV of the City University of New York’s By-Laws on the
      student code of conduct: https://policy.cuny.edu/bylaws/article-xv/. Ms.
      Fletcher could receive the following sanctions:
         A. Admonition. An oral statement to the offender that he has violated
            university rules.
            Warning. Notice to the offender, orally or in writing, that continuation or
  B.
        repetition of the wrongful conduct, within a period of time stated in the
        warning, may cause far more severe disciplinary action.
  C.    Censure. Written reprimand for violation of specified regulation, including
        the possibility of more severe disciplinary sanction in the event of
        conviction for the violation of any University regulation within a period
        stated in the letter of reprimand.
  D.    Disciplinary Probation. Exclusion from participation in privileges or
        extracurricular University activities as set forth in the notice of disciplinary
        probation for a specified period of time.
   E.   Restitution. Reimbursement for damage to or misappropriation of
        property. Reimbursement may take the form of appropriate service to
        repair or otherwise compensate for damages.
   F.   Suspension. Exclusion from classes and other privileges or activities as set
        forth in the notice of suspension for a definite period of time.
  G.    Expulsion. Termination of student status for an indefinite period. The
        conditions of readmission, if any is permitted, shall be stated in the order of
        expulsion.

Disruptive Members in NYC Community Board 9 Meetings




Please contact me at 718.270.6046 or Johnathon at 718.270.5002 with any
additional questions.

Thank you,

  Dr. Alexis J. McLean
  Interim Dean of Student Affairs
  Medgar Evers College-CUNY
  1637 Bedford Avenue, Room S-306
  P: 718.270.6046
  E: amclean@mec.cuny.edu
CONFIDENTIALITY NOTICE: This e-mail message is intended only for the person or entity to which it is addressed and may contain
CONFIDENTIAL or PRIVILEGED material. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the
intended recipient, please contact the sender by reply e-mail and destroy all copies of the original message. If you are the intended
recipient but do not wish to receive communications through this medium, please so advise the sender immediately.
